Citation Nr: 1115567	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-48 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss, including bilateral otitis externa, with chronic left mastoiditis, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from November 1946 to February 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

Historically, by a rating decision in August 1977, service connection was denied for hearing loss with otitis media, bilateral and chronic left mastoiditis.  The appellant did not perfect an appeal.

A January 2002 rating action found that no new and material evidence to reopen the claim had been submitted.

The claimant provided testimony at a DRO hearing in May 2002.  A transcript is in the file.

The appellant appealed the January 2002 rating action and in March 2003 the Board remanded the appeal for additional development.

In September 2003, the Board found that no new and material evidence to reopen the claim had been submitted.  

In June 2010, the Board reopened the claim and remanded the issue of service connection for hearing loss that included bilateral otitis externa and postoperative chronic left ear mastoiditis for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the issue must once again be remanded because the RO did not follow the Board's prior Remand instructions. The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

When the Board last remanded the claim it was, in part, to ensure all service personnel and treatment records were obtained.  Specifically, the service records reveal that the appellant enlisted in the Army on November 20, 1946.  He arrived at the Ft. McClellan Training Center on November 28, 1946.  Apparently he was seen for ear complaints 11 days later on December 9, 1946, and an old mastoidectomy operation was noted with a possible reoccurrence.  The examiner found the left ear to be asymptomatic with no ENT pathology.  A medical review board in February 1947 separated him from service due to a psychiatric condition.

The appellant has reported that he subsequently had service in the Naval Reserve and has submitted copies of some documents which reflect possible service in the reserve forces.  

The Board remanded the claim to afford the opportunity to obtain all Army and Navy Reserve personnel and medical treatment records.  The RO requested these records.  In response, the National Personnel Records Center (NPRC) sent copies of the claimant's Army records, but no Naval Reserve records were located. The NPRC noted that for "Navy service, please resubmit your request under the Navy tab."

It does not appear the RO made any further attempts to obtain the Naval Reserve records.  Additional action is therefore necessary.

The Board also previously remanded this claim to afford the appellant a VA examination to determine the nature and etiology of his bilateral hearing disability.  He was afforded a VA examination in July 2010.  The examiner diagnosed the appellant with bilateral sensorineural hearing loss.  He opined that it was not possible to determine if the appellant's hearing loss had its onset in service without speculation.  There was history of military noise exposure, but also significant civilian noise exposure without hearing protection.  In the absence of audiometric testing results it was impossible to use medical expertise to render an opinion.  

The Veteran, in support of his claim, submitted statements from private physicians.  May and July 1977 letters from M. F. Gottleib, M. D., P.A., noted bilateral otitis externa, and ruptured left tympanic membrane.  

In a May 2009 letter, Michael J. Miller, M.D., reported that he had seen the appellant for complaints of, "just not hearing very well."  Dr. Miller noted that he apparently had been around artillery in service and developed acute mastoiditis.  It was a coalescing mastoiditis, and he underwent a mastoidectomy.  He has not had any problems with his ears since then.  His hearing has however gotten significantly worse.  He reported being discharged from the Army and then joining the Navy for 5 years.  He reportedly served onboard a battleship underneath large guns when they would fire with just cotton balls in his ears and being asked to keep his mouths open.   An audiogram revealed profound sensorineural bilateral hearing loss.  The examiner noted that, "I have explained to him, there is no way I can tell anybody what the hearing loss is due to, but certainly his exposure in the military may have significantly contributed to it."

The 2010 VA examiner, in essence, noted that it was not possible to determine if the appellant's hearing loss had its onset in service.  Although there was a history of military noise exposure, he also had significant civilian noise exposure without hearing protection.  In the absence of audiometric testing results and the missing Naval Reserve records, if any, he could not render an opinion.  As such the Board has determined that if additional Naval Reserve service medical records and audiometric testing results are found subsequent tot his remand, a new VA examination would be indicated.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the claimant's medical records from private providers and the VA for treatment received from July 2010 to the present for his bilateral ear condition.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the National Personnel Records Center (NPRC), Records Management Center, or any other appropriate location including the Department of the Navy, to request the appellant 's complete Naval personnel and service treatment records.  All efforts to obtain these records should be fully documented, and the NPRC must provide a negative response if records are not available.

3.  Notify the appellant that given the possible unavailability of his service treatment records and unit records, he may submit alternative records to substantiate his claim.

4.  After the above is complete and only if any additional records are obtained, to the extent possible, schedule the appellant for an examination to determine the nature and etiology of his hearing loss.  The appellant's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  A notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.  The appellant's contentions that he incurred acoustic trauma and ear injuries during his military service must be considered.

The examiner is requested to specifically comment on the private medical examiner's assertion that the appellant 's exposure in the military may have contributed to his hearing loss; comments on the history of a pre-service mastoidectomy and existence of a disability at the time the appellant entered service is also required.  The examiner should render all appropriate diagnoses.

The examiner should then state whether it is at least as likely as not, i.e., at least a 50 percent probability for any currently diagnosed hearing loss and/or ear disability had its onset during service, or was otherwise related to an event, injury, or disease in service; or if the disability existed prior to service and increased in severity during service beyond the natural progression of the disability.  If the examiner believes that such an opinion cannot be rendered without resorting to speculation, the examiner must fully explain why the question presented is outside the norm of practice so as to be impossible to use his/her medical expertise to render an opinion. A complete rationale must be provided for all opinions expressed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the appellant does not report for the aforementioned examination(s), obtain documentation showing that notice scheduling the examination(s) was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
                                                                                                                                  

